Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/183,114 filed on 02/23/2021. This application is a continuation of 16/575,713 filed on 09/19/2019 (now patent 10931338), which is a continuation of 14/733,013 06/08/2015 (now patent 10425135), which is a CIP of 13/116,984 filed on 05/26/2011 (now patent 10014882), which is a CIP of 12/328,917 filed on 12/05/2008 (now patent 7965761), which is a division of 11/621,014 filed on 01/08/2007 (now patent 7593449). Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11, 13, and 15-16 of US 11,223,508 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,223,508 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 11,223,508 B2.  

Instant Application 16/813,824
Patent US 11,223,508 B2
1. A method of enabling a flexible channel bandwidth for mobile radio communications, comprising: 
provisioning a set of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers for mobile radio communications; 
encoding data symbols with polyphase codes derived from a discrete Fourier transform to produce encoded data symbols; and 
modulating the encoded data symbols onto the OFDM subcarriers to produce a superposition signal that resembles a single-carrier signal and has one of a plurality of different symbol durations; 
wherein provisioning comprises selecting one of a plurality of different selectable subcarrier spacings, to provide for the one of the plurality of different symbol durations.  
1. A method of communicating in a mobile radio communications network, comprising: 
provisioning a consecutive series of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers for uplink or downlink communications; 
performing discrete Fourier transform (DFT) coding on a plurality of data symbols to produce coded symbols; 
performing an inverse-DFT on the coded symbols to produce a single-carrier frequency division multiple access signal that comprises a sum of the consecutive series of OFDM subcarriers; and 
provisioning a plurality of different selectable subcarrier spacings for the consecutive series of OFDM subcarriers, wherein provisioning the plurality of different selectable subcarrier spacings comprises providing the single-carrier frequency division multiple access signal with a particular one of a set of different symbol periods by selecting one of the plurality of different selectable subcarrier spacings; and
transmitting the single-carrier frequency division multiple access signal in the mobile radio communications network. 

2. The method of claim 1, wherein at least one of the plurality of different selectable subcarrier spacings equals at least one other of the plurality of different selectable subcarrier spacings multiplied by a scaling factor that is a power of two.  
2. The method of claim 1, wherein at least one of the plurality of different selectable subcarrier spacings equals at least one other of the plurality of different selectable subcarrier spacings multiplied by a scaling factor that is a power of two.
3. The method of claim 1, wherein the superposition signal is provided with a cyclic prefix.  
3. The method of claim 1, further comprising adding a cyclic prefix to the single-carrier frequency division multiple access signal prior to transmitting.
4. The method of claim 1, wherein the provisioning comprises receiving at least one of a system requirement and a channel characteristic, and the selecting is responsive to the at least one of the system requirement and the channel characteristic to provide at least one of a predetermined transmission rate, a predetermined bandwidth, a predetermined signal-to-noise ratio, or a predetermined delay-spread tolerance.  

5. The method of claim 1, wherein the provisioning the plurality of different selectable subcarrier spacings is configured for different deployment scenarios comprising different system requirements or different channel conditions.
5. The method of claim 1, wherein the provisioning is performed by a user device or a base station.  

6. The method of claim 1, wherein the modulating employs a discrete Fourier transform with a plurality of sampling rates that comprise harmonic frequencies.  
7. The method of claim 1, wherein the performing the inverse-DFT employs a discrete Fourier transform with a plurality of sampling rates that comprise harmonic frequencies.
7. The method of claim 1, further comprising determining a delay spread in a mobile radio communication network; and 
based on the delay spread, the selecting being performed according to a first numerology or a second numerology; 
wherein the first numerology is a first one of the plurality of different selectable subcarrier spacings, and the second numerology is a second one of the plurality of different selectable subcarrier spacings.  

8. The method of claim 1, further comprising determining a delay spread in the mobile radio communication network; and 
based on the delay spread, employing a first numerology or a second numerology; 
wherein the first numerology comprises a first one of the plurality of different selectable subcarrier spacings, and the second numerology comprises a second one of the plurality of different selectable subcarrier spacings.
8. An apparatus for providing flexible channel bandwidth in mobile radio communications, comprising: at least one processor; and at least one non-transitory computer-readable memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: 

provisioning a set of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers for mobile radio communications; 
encoding data symbols with polyphase codes derived from a discrete Fourier transform to produce encoded data symbols; and 
modulating the encoded data symbols onto the OFDM subcarriers to produce a superposition signal that resembles a single-carrier signal and has one of a plurality of different symbol durations; 
wherein provisioning comprises selecting one of a plurality of different selectable subcarrier spacings, to provide for the one of the plurality of different symbol durations.  
9. An apparatus for communicating in a mobile radio communications network, comprising: a non-transitory computer-readable memory storing one or more instructions; and at least one processor in communication with the non-transitory computer-readable memory; wherein the one or more instructions, when executed by the at least one processor, cause the at least one processor to: 
provision a consecutive series of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers for uplink or downlink communications; 
perform discrete Fourier transform (DFT) coding on a plurality of data symbols to produce DFT coded symbols; 
perform an inverse-DFT on the coded symbols to produce a single-carrier frequency division multiple access signal that comprises a sum of the consecutive series of OFDM subcarriers; and 
provision a plurality of different selectable subcarrier spacings for the consecutive series of OFDM subcarriers, wherein the one or more instructions cause the at least one processor to provide the single-carrier frequency division multiple access signal with one of a set of different selectable symbol periods by selecting one of the plurality of different selectable subcarrier spacings; and
transmit the single-carrier frequency division multiple access signal in the mobile radio communications network.
9. The apparatus of claim 8, wherein at least one of the plurality of different selectable subcarrier spacings equals at least one other of the plurality of different selectable subcarrier spacings multiplied by a scaling factor that is a power of two.  
10. The apparatus of claim 9, wherein at least one of the plurality of different selectable subcarrier spacings equals at least one other of the plurality of different selectable subcarrier spacings multiplied by a scaling factor that is a power of two.
10. The apparatus of claim 8, further comprising instructions stored in the at least one non- transitory computer-readable memory, the instructions executable by the at least one processor for adding a cyclic prefix to the superposition signal.  
11. The apparatus of claim 9, further comprising one or more instructions, when executed by the at least one processor, cause the at least one processor to add a cyclic prefix to the single-carrier frequency division multiple access signal.
11. The apparatus of claim 8, wherein the provisioning comprises receiving at least one of a system requirement and a channel characteristic, and the selecting is responsive to the at least one of the system requirement and the channel characteristic to provide at least one of a predetermined transmission rate, a predetermined bandwidth, a predetermined signal-to-noise ratio, or a predetermined delay-spread tolerance.  
13. The apparatus of claim 9, wherein each of the plurality of different selectable subcarrier spacings is configured for one of a plurality of different deployment scenarios, the plurality of different deployment scenarios comprising different system requirements or different channel conditions.
12. The apparatus of claim 8, wherein the provisioning is performed in a user device or a base station.  

13. The apparatus of claim 8, wherein the modulating employs a discrete Fourier transform with a plurality of sampling rates that comprise harmonic frequencies.  
15. The apparatus of claim 9, wherein the inverse-DFT a plurality of sampling rates that comprise harmonic frequencies.
14. The apparatus of claim 8, further comprising instructions stored in the at least one non- transitory computer-readable memory, the instructions executable by the at least one processor for determining a delay spread in a mobile radio communication network; and based on the delay spread, the selecting being performed according to a first numerology or a second numerology; wherein the first numerology is a first one of the plurality of different selectable subcarrier spacings, and the second numerology is a second one of the plurality of different selectable subcarrier spacings.  
16. The apparatus of claim 9, wherein the one or more instructions that cause the at least one processor to provide the single-carrier frequency division multiple access signal with one of a set of different selectable symbol periods determine a delay spread in the mobile radio communication network; and based on the delay spread, select a first numerology or a second numerology; wherein the first numerology comprises a first one of the plurality of different selectable subcarrier spacings, and the second numerology comprises a second one of the plurality of different selectable subcarrier spacings.
15. A computer program product, comprising a non-transitory computer-readable memory having computer readable program code stored therein, the program code containing instructions executable by one or more processors of a computer system for: 

provisioning a set of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers for mobile radio communications; 
encoding data symbols with polyphase codes derived from a discrete Fourier transform to produce encoded data symbols; and 
modulating the encoded data symbols onto the OFDM subcarriers to produce a superposition signal that resembles a single-carrier signal and has one of a plurality of different symbol durations; 
wherein provisioning comprises selecting one of a plurality of different selectable subcarrier spacings, to provide for the one of the plurality of different symbol durations.  
9. An apparatus for communicating in a mobile radio communications network, comprising: a non-transitory computer-readable memory storing one or more instructions; and at least one processor in communication with the non-transitory computer-readable memory; wherein the one or more instructions, when executed by the at least one processor, cause the at least one processor to: 
provision a consecutive series of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers for uplink or downlink communications; 
perform discrete Fourier transform (DFT) coding on a plurality of data symbols to produce DFT coded symbols; 
perform an inverse-DFT on the coded symbols to produce a single-carrier frequency division multiple access signal that comprises a sum of the consecutive series of OFDM subcarriers; and 
provision a plurality of different selectable subcarrier spacings for the consecutive series of OFDM subcarriers, wherein the one or more instructions cause the at least one processor to provide the single-carrier frequency division multiple access signal with one of a set of different selectable symbol periods by selecting one of the plurality of different selectable subcarrier spacings; and
transmit the single-carrier frequency division multiple access signal in the mobile radio communications network.
16. The computer program product of claim 15, wherein at least one of the plurality of different selectable subcarrier spacings equals at least one other of the plurality of different selectable subcarrier spacings multiplied by a scaling factor that is a power of two.  
10. The apparatus of claim 9, wherein at least one of the plurality of different selectable subcarrier spacings equals at least one other of the plurality of different selectable subcarrier spacings multiplied by a scaling factor that is a power of two.
17. The computer program product of claim 15, further comprising instructions stored in the at least one non-transitory computer-readable memory, the instructions executable by the at least one processor for adding a cyclic prefix to the superposition signal.  
11. The apparatus of claim 9, further comprising one or more instructions, when executed by the at least one processor, cause the at least one processor to add a cyclic prefix to the single-carrier frequency division multiple access signal.
18. The computer program product of claim 15, wherein the provisioning comprises receiving at least one of a system requirement and a channel characteristic, and the selecting is responsive to the at least one of the system requirement and the channel characteristic to provide at least one of a predetermined transmission rate, a predetermined bandwidth, a predetermined signal-to-noise ratio, or a predetermined delay-spread tolerance.  
13. The apparatus of claim 9, wherein each of the plurality of different selectable subcarrier spacings is configured for one of a plurality of different deployment scenarios, the plurality of different deployment scenarios comprising different system requirements or different channel conditions.
19. The computer program product of claim 15, wherein the provisioning is performed in a user device or a base station.  

20. The computer program product of claim 15, wherein the modulating employs a discrete Fourier transform with a plurality of sampling rates that comprise harmonic frequencies.  
15. The apparatus of claim 9, wherein the inverse-DFT a plurality of sampling rates that comprise harmonic frequencies.
21. The computer program product of claim 15, further comprising instructions stored in the at least one non-transitory computer-readable memory, the instructions executable by the at least one processor for determining a delay spread in a mobile radio communication network; and based on the delay spread, the selecting being performed according to a first numerology or a second numerology; wherein the first numerology is a first one of the plurality of different selectable subcarrier spacings, and the second numerology is a second one of the plurality of different selectable subcarrier spacings.  
16. The apparatus of claim 9, wherein the one or more instructions that cause the at least one processor to provide the single-carrier frequency division multiple access signal with one of a set of different selectable symbol periods determine a delay spread in the mobile radio communication network; and based on the delay spread, select a first numerology or a second numerology; wherein the first numerology comprises a first one of the plurality of different selectable subcarrier spacings, and the second numerology comprises a second one of the plurality of different selectable subcarrier spacings.



Claim 1 of the instant application merely broadens the scope of claim 1 of US 11,223,508 B2. The feature “modulating the encoded data symbols onto the OFDM subcarriers to produce a superposition signal that resembles a single-carrier signal and has one of a plurality of different symbol durations” in the instant application is an obvious variant of the feature “performing an inverse-DFT on the coded symbols to produce a single-carrier frequency division multiple access signal that comprises a sum of the consecutive series of OFDM subcarriers” in claim 1 of US 11,223,508 B2. 
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 2-3 and 6-7 of the instant application merely broaden the scope of claims 2-3 and 7-8, respectively, of US 11,223,508 B2. 

Claim 4 of the instant application merely broadens the scope of claim 5 of US 11,223,508 B2. The element “to provide at least one of a predetermined transmission rate, a predetermined bandwidth, a predetermined signal-to-noise ratio, or a predetermined delay-spread tolerance”  is an intended use that does not carry any patentable weight.

Claim 8 of the instant application merely broadens the scope of claim 9 of US 11,223,508 B2. The feature “modulating the encoded data symbols onto the OFDM subcarriers to produce a superposition signal that resembles a single-carrier signal and has one of a plurality of different symbol durations” in the instant application is an obvious variant of the feature “perform an inverse-DFT on the coded symbols to produce a single-carrier frequency division multiple access signal that comprises a sum of the consecutive series of OFDM subcarriers” in claim 9 of US 11,223,508 B2. 

Claim 9-10 and 13-14 of the instant application merely broaden the scope of claims 10-11 and 15-16, respectively, of US 11,223,508 B2. 

Claim 11 of the instant application merely broadens the scope of claim 13 of US 11,223,508 B2. The element “to provide at least one of a predetermined transmission rate, a predetermined bandwidth, a predetermined signal-to-noise ratio, or a predetermined delay-spread tolerance”  is an intended use that does not carry any patentable weight.

Claim 15 of the instant application recites features from the perspective of a computer program product that are similar to the features in claim 9 of US 11,223,508 B2 from the perspective of an apparatus, and further broaden the scope. The feature “modulating the encoded data symbols onto the OFDM subcarriers to produce a superposition signal that resembles a single-carrier signal and has one of a plurality of different symbol durations” in the instant application is an obvious variant of the feature “perform an inverse-DFT on the coded symbols to produce a single-carrier frequency division multiple access signal that comprises a sum of the consecutive series of OFDM subcarriers” in claim 9 of US 11,223,508 B2. 

Claim 16-17 and 20-21 of the instant application merely broaden the scope of claims 10-11 and 15-16, respectively, of US 11,223,508 B2. 

Claim 18 of the instant application merely broadens the scope of claim 13 of US 11,223,508 B2. The element “to provide at least one of a predetermined transmission rate, a predetermined bandwidth, a predetermined signal-to-noise ratio, or a predetermined delay-spread tolerance”  is an intended use that does not carry any patentable weight.

Allowable Subject Matter
Claims 1-21 contain allowable subject matter, and would be allowed if they overcome the nonstatutory double patenting rejections. The closest prior art to the instant invention is a combination of the following documents:
Xu et al. (US 20100091919 A1)
Feng et al. (US 20050270968 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471